Citation Nr: 1618632	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-36 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for depression.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral elbow disability.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral arm disability.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral leg disability.  

6.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability to include degenerative changes in the toes.  
7.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar and thoracic spine disability.  


REPRESENTATION

Veteran represented by:  Maryland Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and S.K.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to January 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  [The Veteran's record is now in the jurisdiction of the Baltimore, Maryland RO.  In January 2016, a hearing was held before the undersigned in Washington, D.C.; a transcript of that hearing is associated with the record.    

The claims on appeal were previously denied by the Board in a February 2006 decision.  Although the RO in a July 2010 statement of the case (SOC) declared that the claims were reopened, and denied them on the merits, the Board must independently consider whether new and material evidence has been presented to reopen the claims, because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claims on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The issues are characterized accordingly.

The issues of service connection for hearing loss and entitlement to a total disability rating based on individual unemployability have been raised by the Veteran in a March 2016 statement and a January 2016 application, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for depression, bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and lumbar and thoracic spine disability are being REMANDED to the AOJ.  VA will notify the Veteran is action on his part is required.


FINDINGS OF FACT

1.  A February 2006 Board decision denied the Veteran service connection for tinnitus, depression, bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and lumbar and thoracic spine disability.

2.  Additional evidence received since the February 2006 Board decision is either cumulative of evidence previously considered or does not a reasonable possibility of substantiating the claim of service connection for tinnitus.  

3.  Additional evidence received since the February 2006 Board decision is not cumulative of evidence previously considered; pertains to previously unestablished facts; and raises a reasonable possibility of substantiating the claims of service connection for depression,  bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and lumbar and thoracic spine disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for tinnitus may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received, and the claims of service connection for depression, bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and lumbar and thoracic spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §  3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
As the petition to reopen the claims of service connection for depression, bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and lumbar and thoracic spine disability is being granted, discussion of the impact of the VCAA on those matters is not needed.  

Regarding service connection for tinnitus, the RO provided pre-adjudication VCAA notice by letters dated in October 2006 and April 2007.  The Veteran was notified of the evidence needed to substantiate the underlying claim of service connection for tinnitus, of the type of evidence necessary to reopen the claim, and what each of the terms - "new" and "material" - meant.  Moreover, he was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a Board hearing before the undersigned in January 2016.  VA has obtained service treatment records and VA records.  In a claim to reopen, the duty to assist by arranging for a VA medical examination or medical opinion does not arise unless the claim is, in fact, reopened.  38 C.F.R. § 3.159(c)(4)(iii).  As the claim of service connection for tinnitus is not reopened, a VA medical examination or medical opinion is not mandated under VA's duty to assist. 

As there is no indication of the existence of additional evidence to substantiate the tinnitus claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  

Procedural History and Evidence Previously Considered

A February 2006 Board decision denied service connection for tinnitus, depression, bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and lumbar and thoracic spine disability, on the bases that the Veteran did not incur such claimed disabilities, if any, due to any incident of active service, and that degenerative changes of the left humeroulnar joint, first metatarsophalangeal joints of the feet, and lower thoracic/upper lumbar spine were not manifested in the first postservice year.  The February 2006 Board decision was not appealed to United States Court of Appeals for Veterans Claims (Court), and is final by operation of law, except that it may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156. 

The evidence of record at the time of the February 2006 Board decision consisted of service treatment and personnel records, photographs, VA records including outpatient treatment reports and an examination report, notice of a Social Security Administration disability award in October 2004, and statements and testimony of the Veteran.  He asserted in various statements and testimony at a Board hearing in October 2005 that when he was stationed in Vietnam he was injured when a forklift crushed him against a wall at a warehouse.  The forklift was said to have malfunctioned and run over his feet and toes and pressed him up against a wall, after which he was taken to a private civilian hospital in Saigon.  He said that X-rays were taken, but no fractures were diagnosed.  He was treated and released to his unit in the same day.  He indicated that he has had residuals of this accident, to include tingling in his leg, and that he saw a chiropractor after service in the 1980s.  The Veteran felt his depression and musculoskeletal disabilities are related to the forklift accident.  As for his tinnitus claim, it was asserted that as a mechanic he worked on vehicle engines without ear protection, which resulted in ringing in his ears.  He submitted two photographs for the record purportedly showing him, clad only in shorts, both sitting and standing and holding on to a crutch, his left ankle bandaged, and with no clear depiction of any other bruised or bandaged area of his body.  He appears to maintain that his claimed disabilities have persisted since his separation from service in January 1968.  

Service personnel records show that the Veteran's military occupational specialty was wheel vehicle mechanic and that his service from January 1966 to January 1968 included a tour of duty in Vietnam.  Service treatment records do not mention tinnitus or the alleged forklift accident.  There is also no mention of depression, a bilateral leg disability, a pelvic injury (as claimed in relation to the spine condition), or lumbar/thoracic spine disability.  The Veteran reported a history of broken bones and foot trouble at the time of a January 1966 enlistment examination, although there was no finding of a foot condition upon physical examination of the feet.  No further mention of a foot condition was indicated in the records.  In August 1967, the Veteran had a swollen and infected right elbow, but no diagnosis was given.  He reported a painful/trick elbow on a November 1967 Report of Medical History, but after physical examination of the upper extremities there was no diagnosis of an elbow or arm disability.  

VA outpatient records do not mention tinnitus.  They indicate that the Veteran initially complained of depression in 2004, and records in January 2004 note depression.  Also in January 2004, the Veteran complained of bilateral lower extremity numbness and whole body pain related to a crush injury in service; his diagnosis was generalized chronic pain syndrome.  A January 2004 MRI of the spine showed degenerative changes involving the lower thoracic and upper lumbar spine.  When he presented with complaints of depression in March 2004, the Veteran reported the crush injury during service.  

A report of a May 2004 VA general medical examination notes that the Veteran denied any ear problems.  He complained of constant low back pain, bilateral foot pain, and bilateral leg pain radiating from his low back with numbness and tingling in his legs.  He also complained of chronic pain in both elbows.  X-rays of the feet showed an old healed fracture of the distal shaft of the fourth metatarsal of the right foot and degenerative changes of the first metatarsophalangeal joints of both feet, along with spurs of both calcanei, ossification of the Achilles' tendon insertions, and a lytic lesion involving the left fourth toe.  X-rays of the arms revealed degenerative changes of the left humeroulnar joint, ossification of a tendon insertion in the right humerus, and spurs in both ulnas.  The January 2004 spine MRI findings were noted by the examiner, and included degenerative changes in the cervical spine as well.  The diagnoses included depression, chronic neck pain with pain radiating down both arms and specifically elbow pain with numbness and tingling in the upper extremities, and bilateral foot pain secondary to a reported crush injury; there was no diagnosis of a bilateral leg disability.  

Current Claims to Reopen

As the Board decision in February 2006 is final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108.  The regulatory definition of new and material evidence is as follows.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court endorsed a low threshold standard for reopening a claim.  As noted by the Court, in determining whether additional evidence is new and material, consideration should not be limited to discerning whether newly submitted evidence relates specifically to the reason why a claim was last denied but should be asking whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  

The additional pertinent evidence presented since the Board decision in February 2006 includes VA records (outpatient and examination reports), private treatment records including a private medical opinion, buddy statements, and statements and the Veteran's testimony.

VA records document continued complaints and treatment of chronic musculoskeletal pain and include traumatic arthritis and sciatic neuropathy in the Veteran's problem list and/or discussion of prior medical history.  Outpatient records also note tinnitus in relation to the Veteran's medical history.  A March 2016 audiology record notes the Veteran reported tinnitus since service.  VA mental health records, including from a two-month inpatient stay, note that the Veteran had a diagnosis of PTSD and reported high levels of depression and anxiety.  Private medical records from Re-Entry Associates likewise document a diagnosis of PTSD. Reports of VA psychiatric examinations in July 2010 and July 2014 reflect that the Veteran took an anti-depressant and had a diagnosis of PTSD.  Based on VA and private medical evidence, a July 2010 rating decision granted the Veteran service connection for PTSD.  

Other medical evidence includes a May 2010 neurological evaluation when Dr. Shafiei noted the Veteran's complaints of pain in his arms and low back and numbness in his left leg and foot.  According to the Veteran, his current symptoms began after he was injured in Vietnam when a forklift ran over his left foot.  The private physician provided a provisional diagnoses of lumbar and cervical spine degenerative disc disease, left (L4-5) radiculopathy possibly related to injury sustained in Vietnam as earlier discussed, chronic and recurrent neck and back pain, and arthralgia.  Records from a private chiropractor dated in the latter months of 2012 note that the Veteran presented with neck, left arm, and lower back pain, which had been a problem for him in the past.  An accompanying record indicates that the Veteran was previously seen by the chiropractor as early as October 1980 and continuing through 1986 in relation to low back pain (although an entry in December 1982 appears to reference both ankles).  

Evidence received since the Board's 2006 decision includes buddy statements from an individual who attests to having served with the Veteran in Vietnam and being present when the Veteran was brought back to the barracks on or about April 1, 1967 after the Veteran was crushed by a forklift.  In one statement, he indicated that he took photos of the Veteran while he was incapacitated in the barracks and that the Veteran was on crutches for six to eight weeks.  In a subsequent statement, he clarified that he was present at the warehouse when the Veteran was "injured by a fork-lift that crushed him against a wall and ran over his feet... [the Veteran] had injuries to his legs, arms, and body during this accident."  He said he witnessed the Veteran lying unconscious on the floor before he was transported to a hospital.  

In various statement and testimony, the Veteran provided the same assertions in regard to a crush injury while in Vietnam.  It was also noted (by his representative) that the Veteran was "self-diagnosing" for the 36 years after service before he began receiving treatment at the VA, and was unable to return to his job after service due to his physical limitations whereby he consulted a chiropractor.  Also present at the hearing was an individual, who identified herself as having previously worked as a service officer with the Veteran's representative organization since 1970, and stated that she has known the Veteran for 40 years and has periodically seen him during that time.  She related that he has had problems with his leg and pain in his arms, and was receiving medication from different VA hospitals including in Pittsburgh.  Regarding tinnitus, it was noted out that the Veteran was exposed to hazardous noise during service by virtue of his duties as a mechanic.  

Regarding the claims involving depression, bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and lumbar and thoracic spine disability, the Board finds that the additional evidence received since the Board's February 2006 decision is new and material and that such claims may be reopened.  While much of the medical evidence is essentially duplicative of previous medical evidence of record in that it reflects continuing problems, treatment, and diagnosis of many of the conditions, Dr. Shafiei furnished an opinion that indicates the low back and lower extremity disabilities may have developed from the Veteran's reported in-service crush injury.  Such opinion provides the necessary element of a nexus between the current disability and an in-service event for some of the claimed disabilities.  Moreover, the buddy statements on their face serve to show that the Veteran incurred multiple injuries involving his arms, legs, and body as the result of an incident in service, and are non-cumulative evidence that relates to an unestablished fact necessary to substantiate the claims.  The former service officer also furnished nexus evidence of continuity of symptomatology from the time of service to the present, by attesting to knowing the Veteran since 1970 and observing him with leg problems and arm pain.  Chiropractor treatment records indicating low back problems since 1980 also constitutes new and material evidence relating to the requisite nexus element to establish service connection.  Regarding depression, the Board notes that since the Board's 2006 decision, service connection has been established for PTSD, and mental health records underpinning such an award demonstrate that the Veteran has been treated with anti-depressants.  Thus, the evidence at the least appears to support a different theory of entitlement - secondary service connection - and as such there is a reasonably possibility of substantiating the claim.  

Regarding tinnitus, the Board finds that the additional evidence since the Board's February 2006 decision is not new and material.  That is, the additional evidence is essentially cumulative of evidence previously considered, and it could not reasonably substantiate the claim.  While new in the sense that it was not previously reviewed by the Board in 2006, the additional records do not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that links a current tinnitus to service or to an injury, disease, or event in service.  Rather, the additional evidence is cumulative of the Veteran's prior assertions of having ringing in his ears due to noise exposure from working on engines in service.  There was no diagnosis of tinnitus in the records previously reviewed by the Board, and the current medical evidence merely relates the Veteran's continuing complaints of currently having tinnitus from service; tinnitus is reflected in his reported medical history but not diagnosed.  As the additional evidence is cumulative, under 38 C.F.R. § 3.156 it cannot constitute new and material evidence.  Moreover, the Board determined in 2006 that tinnitus, if any, was not incurred due to any incident of service.  The additional evidence received since the Board's prior review cannot reasonably substantiate the claim of service connection because, as emphasized by the undersigned at the hearing, evidence of a current condition related back to the noise exposure in service was needed.  Such evidence has not been presented.  

In short, the evidence regarding tinnitus added to the record since the February 2006 Board decision is cumulative of evidence previously considered or could not reasonably substantiate the claim of service connection for tinnitus.  As the additional evidence is not new and material, the claim of service connection for tinnitus is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal to reopen a claim of service connection for tinnitus is denied.  

The appeal to reopen claims of service connection for depression, bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability with degenerative changes in the toes, and lumbar and thoracic spine disability, is granted. 


REMAND

Under VA's duty to assist, proper adjudication of the claims of service connection for depression, bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and lumbar and thoracic spine disability, on the merits, requires additional evidentiary development, including a VA examination to determine the nature and etiology of the claimed disabilities.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to affording the Veteran VA examinations, the AOJ should ensure that the Social Security Administration (SSA) decision and associated medical records are secured and incorporated in the claims file.  38 U.S.C. § 5103A.  VA inpatient records in January 2014, for example, indicate that the Veteran receives SSDI, and of record is a letter to the Veteran dated in October 2004 notifying him of an award of Social Security disability benefits.  Moreover, the AOJ should seek any records of the Veteran's treatment at the Pittsburgh VA Medical Center (VAMC), and any other VA facilities he identified, from the time of his separation from service until 2004.  At the January 2016 Board hearing, the Veteran's witness (a former service officer with his representative organization) indicated that in relation to the Veteran's musculoskeletal problems she knew that he "went to Pittsburgh early on to get some help" and that she tried to assist him with obtaining such records to no avail; she also stated that she knew he was "getting medication from different VA hospitals."  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should elicit from the Veteran information regarding any other VAMCs where he received treatment between 1968 and 2004 and secure for the record complete clinical records of all treatment he received during that period from the Pittsburgh VAMC and any other facilities he identifies.  If records of any treatment identified are unavailable, the scope of the search must be documented in the file.   

2.  The AOJ should secure from the Social Security Administration all records pertaining to the Veteran's application for SSA disability benefits, including a copy of the determination on his claim and all records considered.  If the records are unavailable because they have been irretrievably lost or destroyed, it should be so certified for the record (along with an explanation for their unavailability). 

3.  The AOJ should thereafter arrange for VA (orthopedic and psychiatric) examinations of the Veteran to determine whether it is at least as likely as not (a 50 percent or greater probability) that (a) any currently diagnosed bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and lumbar and thoracic spine disability is related to an injury, disease, or event during his period of service from January 1966 to January 1968, to include a purported accident whereby a forklift ran over his feet and crushed his body in early 1967; and (b) that any diagnosed depression is related to his service or is part and parcel of his service-connected PTSD.  

In formulating the opinion, the VA examiner is asked to consider, and address as needed, the following:  service treatment records, which do not show treatment for any depression or residuals of a crush injury from a forklift but do show treatment for right elbow swelling and infection in August and September 1967; chiropractor records showing treatment for the low back from 1980-1986 and more recently; a May 2004 VA examination report, reflecting diagnoses of depression, chronic neck pain with pain radiating down both arms and specifically elbow pain with numbness and tingling in the upper extremities, and bilateral foot pain secondary to a reported crush injury; a May 2010 letter from Dr. Shafiei, finding that a lumbar spine disability (L4-5 radiculopathy) was possibly related to the Veteran's reported crush injury in Vietnam; and VA outpatient records and VA examination reports (in 2010 and 2014), indicating that the Veteran took anti-depressants and that the Veteran's PTSD was possibly manifested in part by depressed mood.  

The Veteran's claims file must be reviewed by the examiners, and all opinions must include rationale.

4.  After the development sought above is completed, the AOJ should review the record and readjudicate the claims of service connection for depression, bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and a lumbar and thoracic spine disability.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


